I concur in a reversal of the judgment. The provision of the Constitution, "all unclaimed shares and dividends of any corporation incorporated under the laws of this State," should not be limited in its construction to mean only unclaimed shares of stock and dividends on shares of stock. It is not only not necessary so to do in this case, but I believe the language susceptible of a meaning broader than indicated in the opinion.
The judgment should be reversed in whole and not in part. If that portion of the judgment adverse to the contention of the Attorney General is sustained in its present wording, it may be the source of difficulty or embarrassment when in the future proper steps are taken by the Attorney General to have these funds transferred to the state treasury. I cannot concur in sustaining that part of the judgment which reads, "that the State of Utah was not entitled to have the sum of $23,779.98, or any part thereof" paid to the treasurer of the state of Utah, in favor of the state school fund, as unclaimed shares or dividends of a corporation, or as escheated moneys or otherwise or at all. *Page 294 
The order should be that the judgment be reversed and the cause remanded to the district court of Weber county with directions to dismiss both petitions.